Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 24, 2018

The Court of Appeals hereby passes the following order:

A19A0047. FLETCHER LEE EDGE, JR. v. THE STATE.

      In March 2018, Fletcher Lee Edge, Jr. pleaded guilty to aggravated assault.
Edge subsequently filed a motion to withdraw his guilty plea, which the trial court
denied following a hearing. Edge then filed a notice of appeal. In the instant motion,
Edge, through appointed counsel, moves to withdraw his appeal. In a supporting
affidavit, appellate counsel avers that she has advised Edge of his appellate rights and
that Edge no longer wishes to pursue his appeal.1 Edge’s motion to withdraw his
appeal is GRANTED.
      Edge is hereby informed of the following in accordance with Rowland v. State,
264 Ga. 872 (452 SE2d 756) (1995). The motion to withdraw this appeal has been
granted based on your appellate counsel’s representation that you no longer wish to
pursue your appeal. If you still wish to appeal, you may petition the trial court for
leave to file an out-of-time appeal. If the trial court enters an order granting your
request, you will have 30 days from the filing date of that order to file a notice of
appeal referencing your conviction. If the trial court enters an order denying your
request, you will have 30 days from the filing date of that order to file a notice of
appeal referencing the denial of your request for an out-of-time appeal.




      1
         In her affidavit, appellate counsel explains that she “received [an]
unequivocal declaration from [Edge] that he no longer wishes to continue with his
appeal in this case, and [counsel] requested an affidavit from him stating his wishes.”
Counsel notes, however, that she “did not receive said affidavit from [Edge].”
      The Clerk of Court is directed to send a copy of this order to Edge as well as
to Edge’s current attorney, who is also directed to send a copy to Edge.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/24/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.